Mr. Chief Justice Magruder delivered the opinion of the Court: This is an original proceeding commenced in this Court, in accordance with section 97 of the Revenue Act, by C. W. Pavey, Auditor of Public Accounts, to have the decision and order of the Board of Supervisors of Sangamon County, holding the property hereinafter named to be exempt from taxation, set aside and reversed. From the certified statement of the facts by the County Clerk of Sangamon County, as further certified by the Auditor and filed herein, it appears that the following petition, dated July 28,1890, and signed, “D. J. Ryan, Rector St. Joseph’s Church, ” was addressed and presented to the Board of Supervisors of said county: “Gentlemen :—I most respectfully request that no assessment be made upon the following described property, to-wit: Lots 7 and 8, Block 2, of Robert Allen’s subdivision of pt. E. 1/2, S. W. 1/4, Sec. 22, T. 16, N. R. 5 in village of North Springfield. Said lots are part of tract of land used for school and church site, enclosed in same yard as school house and church, and are not used for any other purpose, nor are any rents or emoluments derived from their use other than those above stated. I would therefore ask that the erroneous assessment made upon those lots’ be abated for the future.” On September 18, 1890, the committee on Revenue, or equalization, to whom said petition was referred, reported that they had had it under consideration, and recommended that the prayer of the petition be granted. The report of the committee was adopted. On November 6,1890, the Auditor advised the County Clerk of said County that he had received the certified copy of the proceedings of the County Board in the above matter, and also advised him of his objections to the decision of the Board, and also notified the Clerk that he would apply to this Court for an order to set aside and reverse said decision. The decision of the County Board was clearly wrong. The only exemption that can be claimed must come under the first or second clause of Section 2 of the Revenue Act, which are as follows: 1. “All lands donated by the United States for school purposes, not sold or leased. All public school houses. All property of institutions of learning, including the real estate on which the institutions are located, not leased by such institutions or otherwise used with a view to profit. 2. “All church property actually and exclusively used for public worship, when the land (to be of reasonable size for the location of the church building) is owned by the congregation.” There was nothing before the County Board, so far as this record shows, except the petition or letter of D. J. Ryan, Rector of St. Joseph’s Church. The Board had no power to relieve the lots in question from the burdens of taxation, unless such lots were exempt under the Statute. All laws exempting property from taxation must be construed strictly, and such exemption cannot be made by judicial construction to embrace other subjects than those plainly expressed in the act. (In re Swigert, 123 Ill. 267.) There is nothing here to show that there was a “public school house” upon this property. The words, “all public school houses,” as used in the statute, refer to the public school houses owned by the State, or the School Districts and Boards of Education organized under the school laws of the State, which have been passed in pursuance of the Constitutional requirement that “the General Assembly shall provide a thorough and efficient system of free schools whereby all children of this State may receive a good common' school education.” (Cons. Art. 7, See. 1.) It has been held in Ohio, that parochial schools, with their pla,y grounds, were not “public school houses” within the meaning of the term, “public school houses,” as used in the constitution of that State. But it was there held, that such parochial schools with their play grounds were exempt from taxation, because they were “institutions of purely public, charity,” the constitution of Ohio containing the words, “institutions of purely public charity.” They were there regarded' as institutions of purely public charity, because they were open to the entire community. The word “public, ” as thus used in connection with the word “charity,” was held to mean that which was open to the use of the public, and not necessarily that which was owned by the public. And accordingly, where a statute of that State made use of the expression, “all public school houses * * * all public colleges, public academies,” etc., the word “public,” being used so often to qualify what could not be said to belong to the public, was interpreted to be descriptive of the uses to which the property is devoted, and not to the ownership of the property. (Montgomery v. Wyman, 130 Ill. 17.) But our statute does not use the words, “all public colleges, public academies,” etc. Nor does our constitution contain the expression “institutions of purely public charity.” Therefore, the word “public” as used in our statute, as above quoted can not have the broad meaning given to it under the Ohio statute referred to in Montgomery v. Wyman, supra. “All public school houses,” as that term is used in clause 1 of section 2 of our Revenue Act, refer to those school houses, which belong to our system of free schools, and are used for carrying out the purposes of that system. There is nothing in the record to show that the school house mentioned in the petition may not be a private school house, “in which are taught, with a view to profit, the rudimentary branches of education such as are ordinarily taught in the public schools,” and, if such is the fact, it is subject to taxation. (Montgomery v. Wyman, supra.) In regard to the statement in the petition that these lots “are part of a tract of land used for school and church site, enclosed in same yard as school house and church,” it may be said that there is nothing to show that the lots are owned by any congregation. We held that such ownership of the land by a congregation was necessary to exempt church property from taxation. People ex rel. v. Anderson, 117 Ill. 50. If it can be said that such a school as the petition speaks of is an institution of learning within the meaning of the statute, and that the constitution regards the property of “institutions of learning” as property used for schtiol purposes, it still remains true that these lots are not shown to be the property of an institution of learning that is not leased or otherwise used with a view to profit. Such a showing was held to be necessary in order to secure exemption in Montgomery v. Wyman, supra. The decision of the Board of Supervisors of Sangamon County will be reversed, and the proceeding remanded. Decision reversed.